DETAILED ACTION
This action is non-FINAL in response to the amendments filed on 07/01/2021.
Claims 1, 5-7, 9, and 13-21 are pending.
Claims 1, 5-7, 9, and 13-21 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2018 and 12/23/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 9, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 2011/0093344 A1) in view of Gerszberg (US 2014/0200956 A1) in further view of Borhan et al. (US 2013/0218721 A1).

Regarding claim 1, Burke teaches A POS device comprising (Paragraph [0019] “Cashier 150 may be operating a POS system to facilitate the purchase of item 120 by customer 110. The POS system may include POS terminal 152 and scanner 154”; Figure 1; Figure 8): a product register for executing registration processing in which a product is registered by reading product identification information from the product (Paragraph [0019] “Scanner 154 may detect bar code 122 and/or RF ID 124 or any other identifier or identification data associated with item 120. Scanner 154 may process the detected identifier or other identification data and transmit this identifier or data to POS terminal 152. Alternatively, scanner 154 may directly transmit data to POS terminal 152”; Paragraph [0020] “Upon receiving the identifier or other identification data (which may include a time, location, and/or other parameters of the current transaction) for item 120, POS terminal 152 may perform typical POS terminal functions, such as determining and adding a price for item 120 to a total amount due, calculating tax, adjusting inventory data to reflect the purchase of item 120, etc”); an image capturing device configured to capture an image of a customer in front of the POS device (Paragraph [0116] “additional inputs may be used in addition to, or instead of, POS data such as scanner data… Cameras may be used to capture images that an interactive content system may process in order to determine shopper transaction boundaries, identification of specific products being sold, customer facial recognition, customer queue length, the length of time a customer has been in the store, and/or any other data that may be obtained from an image”; Paragraph [0019] “Cashier 150 may be operating a POS system to facilitate the purchase of item 120 by customer 110”; Paragraph [0018] “Customer 110 may be purchasing item 120, which may be any good, service, or other purchasable item. The purchase may be taking place in any retail environment or setting”; Paragraph [0028]); a processor configured to analyze the image of the customer and to generate image data of the customer (Paragraph [0116] “additional inputs may be used in addition to, or instead of, POS data such as scanner data… Cameras may be used to capture images that an interactive content system may process in order to determine shopper transaction boundaries, identification of specific products being sold, customer facial recognition, customer queue length, the length of time a customer has been in the store, and/or any other data that may be obtained from an image”; Paragraph [0119]-, wherein the processor is further configured to select a recommended product (Figure 1; Figure 5; Figure 6; Paragraph [0051] “message 401 having content regarding other items that may form a combination purchase when purchased with a "Cola Fizzy Pop" and a "Choco Bar" may be presented to a customer and/or cashier. Upon determining the message and the items associated with the message, the interactive content system may then determine that, from among such items, a hot dog is the most likely item to be purchased by a customer presented with an offer for any of the group of items. This determination may be made based on any available data, and may be based on ongoing processing of customer and/or transaction data”; Paragraph [0052]; Paragraph [0053];  Figure 2; Figure 3; Figure 4; Paragraph [0006]; Paragraph [0037] “on one or more display devices, an interactive content system may also, or instead, be configured with input devices that may allow users (e.g., customers and/or cashiers) to select one or more items to be included in the transaction. Such an opportunity for item selection may be presented with a marketing /advertising message or content… For example, a display configured for viewing by the cashier (e.g., a display of POS terminal 152) may incorporate touch screen buttons or other inputs associated with an item that, when touched or otherwise activated”; Paragraph [0045]; Paragraph [0119]-[0121]); a settlement processor for executing settlement processing for the product registered by the product register (Paragraph [0020] “Upon receiving the identifier or other identification data (which may include a time, location, and/or other parameters of the current transaction) for item 120, POS terminal 152 may perform typical POS terminal functions, such as determining and adding a price for item 120 to a total amount due, calculating tax, adjusting inventory data to reflect the purchase of item 120, etc. POS terminal 152 may also determine and/or track transaction data and item parameters, such as determine a time, location, item price, item weight, item category or classification, item quantity, codes and/or quantities of other items already scanned, current transaction total cost, customer identification, cashier identification, retail outlet identification, POS terminal location, and/or any other data”; Paragraph [0119]; Paragraph [0120]; Paragraph [0121]; Paragraph [0019]; Paragraph [0023]; Figure 8);  and a first display directed towards a front of the POS device for displaying a the recommended product in a selectable manner (Figure 1; Figure 5; Figure 6; Paragraph [0051] “message 401 having content regarding other items that may form a combination purchase when purchased with a "Cola Fizzy Pop" and a "Choco Bar" may be presented to a customer and/or cashier. Upon determining the message and the items associated with the message, the interactive content system may then determine that, from among such items, a hot dog is the most likely item to be purchased by a customer presented with an offer for any of the group of items. This determination may be made based on any available data, and may be based on ongoing processing of customer and/or transaction data”; Paragraph [0052]; Paragraph [0053];  Figure 2; Figure 3; Figure 4; Paragraph [0006]; Paragraph [0037] “on one or more display devices, an interactive content system may also, or instead, be configured with input devices that may allow users (e.g., customers and/or cashiers) to select one or more items to be included in the transaction. Such an opportunity for item selection may be presented with a marketing /advertising message or content… For example, a display configured for viewing by the cashier (e.g., a display of POS terminal 152) may incorporate touch screen buttons or other inputs associated with an item that, when touched or otherwise activated”; Paragraph [0045]; Figure 1), and for displaying a location of the selected product in a store at which the POS device is located or delivery processing for the selected product, to the customer in front of the POS device (Paragraph [0045] “Any of options 220, 230, 240, 250, and 260 may be selected by a customer, cashier, or other user, and the associated item may be added to the transaction without the actual item being scanned by a scanner… selection of any of options 220, 230, 240, 250, and 260 may trigger an order to ship (e.g., mail or via package delivery service) the selected item to the customer. Note that any means allowing a user (e.g., a customer or cashier) to add one or more item(s) to a transaction without actually having to have the item present at a POS system are contemplated by the disclosure.”; Figure 1; Figure 2; Paragraph [0042] “Message 201 may be presented to a customer and/or a cashier upon detection by an interactive content system of the scanning of a particular item. Note that message 201 may be presented on any type of display, including any disclosed herein, and may be presented on multiple display viewable by multiple users, including customers and cashiers”; paragraph [0006] “The message may be presented on one or more displays that may be oriented for viewing by the customer, the cashier, or both. The customer may select items directly on such a display, or a cashier may include such items in the transaction at the direction of the customer”); and a second display directed towards a back of the POS device to receive an instruction from a store clerk in back of the POS device  (Figure 1; Paragraph [0006] “The message may be presented on one or more displays that may be oriented for viewing by the customer, the cashier, or both”; Paragraph [0035] “one of display 132 and display 134, or an additional display, may be located or configured for display devices, and any number and type of display devices, are contemplated as within the scope of the present disclosure”) and a user traveling to the location of the product (“This may facilitate the transaction by allowing the item to be purchased and paid for without the customer or the cashier interrupting the flow of the transaction to physically obtain the item and bring it to a POS system. The customer may then retrieve the additional item on the way out of the store. In an alternative embodiment, selection of any of options 220, 230, 240, 250, and 260 may trigger an order to ship (e.g., mail or via package delivery service) the selected item to the customer” (see paragraph [0045])) and initiate the settlement processing (Figure 2 depicting the running total of the products to be purchased on the right side; Paragraph [0006] “as items are scanned at a point of sale system, item data may be provided to an interactive content system that uses such data to generate or determine one or more potential messages that may be presented to a customers”; Paragraph [0020] “POS terminal 152 and scanner 154 …Upon receiving the identifier or other identification data… for item 120, POS terminal 152 may perform typical POS terminal functions, such as determining and adding a price for item 120 to a total amount due, calculating tax, adjusting inventory data to reflect the purchase of item 120, etc”; Paragraph [0119];  wherein the product register is configured to add and register the recommended product in response to the first display detecting a selection of the recommended product displayed on the first display (Paragraph [0036]; Paragraph [0037] “in addition to presenting targeted messages and/or content on one or more display devices, an interactive content system may also, or instead, be configured with input devices that may allow users (e.g., customers and/or cashiers) to select one or more items to be included in the transaction. Such an opportunity for item selection may be presented with a marketing /advertising message or content. The selection of one or more of such items may result in the selected item(s) being integrated into the transaction (i.e., added to the current sale.) For example, a display configured for viewing by the cashier (e.g., a display of POS terminal 152) may incorporate touch screen buttons or other inputs associated with an item that, when touched or otherwise activated, cause the interactive content system to send a Universal Product Code (UPC) of the item to the POS system”; Paragraph [0038]; Paragraph [0039] “an interactive content system and/or a POS system may be configured to print out on paper or another physical medium UPC or bar codes that may be scanned by a scanner to enter items into a transaction”; Paragraph [0045]).   However, Burke does not explicitly teach to select a recommended product based on the generated image data; instruction to terminate the registration processing and initiate the settlement processing.
Gerszberg, from the same field of endeavors, teaches select a recommended product based on the generated image data (Figure 2; Paragraph [0007] “present invention advantageously provides improved systems and methodologies for capturing and analyzing information related to consumer behavior and purchasing tendencies… The image analysis module may include a computer readable media storing computer-useable instructions and/or a central processing unit. The consumer characteristics may include at least one of consumer age, race, weight, and height, an article of clothing worn by the consumer, body temperature, amount of time spent in a location, travel path through a location or store departments visited within a location, time spent in proximity to a particular product, and/or the identification of a product considered but not purchased”; Paragraph [0016]; Abstract; Paragraph [0008] “include generating an advertisement based on the information in the customer information database”; Paragraph [0022] “utilization of the consumer information may include generating an advertisement”; Paragraph [0021] “Such consumer information or characteristics may include age, race, weight, gender, height, appearance,”).  

One would be motivated to do so as to more accurately analyses customer needs and purchase patterns. Thus making recommendations more suitable for a particular client. 
Borhan, from the same field of endeavors, teaches instruction to terminate the registration processing and initiate the settlement processing (Figure 1; Figure 3A; Figure 3B merchant concluding session or generating transaction receipt; Paragraph [0060] “the CSR may convey offers, coupons, recommendations, price comparisons, and/or the like, and may perform actions on behalf of the user, such as adding/removing items to the user's physical/virtual cart 151, applying/removing coupons to the user's purchases, searching for offers, recommendations, providing store maps, or store 3D immersion views (see, e.g., FIG. 5C), and/or the like… when the user is ready to checkout, the TVC may provide a checkout notification to the user's device and/or CSR device. The user may checkout using the user's virtual wallet app executing on the user device, or may utilize a communication mechanism (e.g., near field communication, card swipe, QR code scan, etc.) to provide payment information to the CSR device. Using the payment information, the TVC may initiate the purchase transaction(s) for the user, and provide an electronic receipt 162 to the user device and/or CSR device, 160. Using the electronic receipt, the user may exit the store 161 with proof of purchase payment” Paragraph [0098] “for the merchant to process order delivery and complete the order 352”; Paragraph [0221] “TVC may further retrieve the user's payment information 2528, including the user's preferred payment device or account, and/or the like, and may contact the user's issuer (and that of the merchant) 2529 in order to process the transaction. TVC may send a confirmation to the user when the transaction is completed 2530”)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Borhan into the teachings of Burke to teach transitioning from shopping to checkout.
One would be motivated to do so as to allow the transaction to be competed efficiently. 
Finally, please note that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” (MPEP 2111.04).

Regarding claim 5, Burke further teaches wherein the first display displays the recommended product relating to the customer in a selectable manner by further using information of the product of the customer registered by the product register (Paragraph [0006] “as items are scanned at a point of sale system, item data may be provided to an interactive content system that uses such data to generate or determine one or more potential messages that may be presented to a customers… A group of one or more other items that may be suggested to the customer for purchase may be associated with each message… The message may be presented on one or more displays that may be oriented for viewing by the customer, the cashier, or both. The customer may select items directly on such a display”; Paragraph [0025] data, the results of processing the detected identifier or other identification data by scanner 154, or any other data or instruction that causes interactive content unit 130 to acquire, determine, and/or process such data, interactive content unit 130 may process such data by consulting a list of software rules to determine if there is an associated marketing or advertising message that may then be displayed to customer”; Paragraph [0031] “The message to be displayed or otherwise presented to customer 110 may be communicated to one or more presentation devices, such as display 132 and display 134… that displays 132 and 134 may be configured or capable of accepting user input, for example via touch sensitive screens”; Paragraph [0032]; Paragraph [0036]).  

Regarding claim 6, Burke teaches A POS system comprising (Paragraph [0019] “Cashier 150 may be operating a POS system to facilitate the purchase of item 120 by customer 110. The POS system may include POS terminal 152 and scanner 154”): an information processing device configured to receive a captured image of a customer in front of a POS device (Paragraph [0116] “additional inputs may be used in addition to, or instead of, POS data such as scanner data… Cameras may be used to capture images that an interactive content system may process in order to determine shopper transaction boundaries, identification of specific products being sold, customer facial recognition, customer queue length, the length of time a customer has been in the store, and/or any other data that may be obtained from an image”; Paragraph [0019] “Cashier 150 may be operating a POS system to facilitate the purchase of item 120 by customer 110”; Paragraph [0018] “Customer 110 may be , wherein the information processing device is configured to identify a recommended product (Figure 1; Figure 5; Figure 6; Paragraph [0051] “message 401 having content regarding other items that may form a combination purchase when purchased with a "Cola Fizzy Pop" and a "Choco Bar" may be presented to a customer and/or cashier. Upon determining the message and the items associated with the message, the interactive content system may then determine that, from among such items, a hot dog is the most likely item to be purchased by a customer presented with an offer for any of the group of items. This determination may be made based on any available data, and may be based on ongoing processing of customer and/or transaction data”; Paragraph [0052]; Paragraph [0053];  Figure 2; Figure 3; Figure 4; Paragraph [0006]; Paragraph [0037] “on one or more display devices, an interactive content system may also, or instead, be configured with input devices that may allow users (e.g., customers and/or cashiers) to select one or more items to be included in the transaction. Such an opportunity for item selection may be presented with a marketing /advertising message or content… For example, a display configured for viewing by the cashier (e.g., a display of POS terminal 152) may incorporate touch screen buttons or other inputs associated with an item that, when touched or otherwise activated”; Paragraph [0045]; Paragraph [0119]-[0121]; Paragraph [0016]) and the POS device including a product register for executing registration processing in which a product is registered by reading product identification information from the product (Paragraph [0019] “Scanner 154 may detect bar code 122 and/or RF ID 124 or data associated with item 120. Scanner 154 may process the detected identifier or other identification data and transmit this identifier or data to POS terminal 152. Alternatively, scanner 154 may directly transmit any such detected identifier or other identification data to POS terminal 152”; Paragraph [0020] “Upon receiving the identifier or other identification data (which may include a time, location, and/or other parameters of the current transaction) for item 120, POS terminal 152 may perform typical POS terminal functions, such as determining and adding a price for item 120 to a total amount due, calculating tax, adjusting inventory data to reflect the purchase of item 120, etc”); a settlement processor for executing settlement processing for the product registered by the product register (Figure 2 depicting the running total of the products to be purchased on the right side; Paragraph [0006] “as items are scanned at a point of sale system, item data may be provided to an interactive content system that uses such data to generate or determine one or more potential messages that may be presented to a customers”; Paragraph [0020] “POS terminal 152 and scanner 154 …Upon receiving the identifier or other identification data… for item 120, POS terminal 152 may perform typical POS terminal functions, such as determining and adding a price for item 120 to a total amount due, calculating tax, adjusting inventory data to reflect the purchase of item 120, etc”; Paragraph [0119]; Paragraph [0121]; Figure 8; Paragraph [0020] “Upon receiving the identifier or other identification data (which may include a time, location, and/or other parameters of the current transaction) for item 120, POS terminal 152 may perform typical POS terminal functions, such as determining and adding a price for item 120 to a total amount due, calculating tax, adjusting inventory data to reflect the purchase of item 120, etc. POS ; a first display directed towards a front of the POS device for displaying the product in a selectable manner (Figure 1; Figure 5; Figure 6; Paragraph [0051] “message 401 having content regarding other items that may form a combination purchase when purchased with a "Cola Fizzy Pop" and a "Choco Bar" may be presented to a customer and/or cashier. Upon determining the message and the items associated with the message, the interactive content system may then determine that, from among such items, a hot dog is the most likely item to be purchased by a customer presented with an offer for any of the group of items. This determination may be made based on any available data, and may be based on ongoing processing of customer and/or transaction data”; Paragraph [0052]; Paragraph [0053];  Figure 2; Figure 3; Figure 4; Paragraph [0006]; Paragraph [0037] “on one or more display devices, an interactive content system may also, or instead, be configured with input devices that may allow users (e.g., customers and/or cashiers) to select one or more items to be included in the transaction. Such an opportunity for item selection may be presented with a marketing /advertising message or content… For example, a display configured for viewing by the cashier (e.g., a display of POS terminal 152) may incorporate touch screen buttons or other inputs associated with an item that, when touched or otherwise activated”) and for displaying a location of the selected product in a store at which the POS device is located or delivery processing for the selected product, to the customer in front of the POS device (Paragraph [0045] “Any of options 220, 230, 240, 250, and 260 may be selected by a customer, cashier, or other user, and the associated item may be added to the transaction without the actual item being scanned by a scanner… selection of any of options 220, 230, 240, 250, and 260 may trigger an order to ship (e.g., mail or via package delivery service) the selected item to the customer. Note that any means allowing a user (e.g., a customer or cashier) to add one or more item(s) to a transaction without actually having to have the item present at a POS system are contemplated by the disclosure.”; Figure 1; Figure 2; Paragraph [0042] “Message 201 may be presented to a customer and/or a cashier upon detection by an interactive content system of the scanning of a particular item. Note that message 201 may be presented on any type of display, including any disclosed herein, and may be presented on multiple display viewable by multiple users, including customers and cashiers”; paragraph [0006] “The message may be presented on one or more displays that may be oriented for viewing by the customer, the cashier, or both. The customer may select items directly on such a display, or a cashier may include such items in the transaction at the direction of the customer”); and a second display directed towards a back of the POS device to receive an instruction from a store clerk in back of the POS device  (Figure 1; Paragraph [0006] “The message may be presented on one or more displays that may be oriented for viewing by the customer, the cashier, or both”; Paragraph [0035] “one of display 132 and display 134, or an additional display, may be located or configured for ease of viewing by cashier 150. Such a configuration may be desired so that cashier 150 may be aware of the marketing or advertising message and other information that is display devices, and any number and type of display devices, are contemplated as within the scope of the present disclosure”) and a user traveling to the location of the product (“This may facilitate the transaction by allowing the item to be purchased and paid for without the customer or the cashier interrupting the flow of the transaction to physically obtain the item and bring it to a POS system. The customer may then retrieve the additional item on the way out of the store. In an alternative embodiment, selection of any of options 220, 230, 240, 250, and 260 may trigger an order to ship (e.g., mail or via package delivery service) the selected item to the customer” (see paragraph [0045])) and initiate the settlement processing (Figure 2 depicting the running total of the products to be purchased on the right side; Paragraph [0006] “as items are scanned at a point of sale system, item data may be provided to an interactive content system that uses such data to generate or determine one or more potential messages that may be presented to a customers”; Paragraph [0020] “POS terminal 152 and scanner 154 …Upon receiving the identifier or other identification data… for item 120, POS terminal 152 may perform typical POS terminal functions, such as determining and adding a price for item 120 to a total amount due, calculating tax, adjusting inventory data to reflect the purchase of item 120, etc”; Paragraph [0119]; Paragraph [0121]; Figure 8; Paragraph [0020] “Upon receiving the identifier or other identification data (which may include a time, location, and/or other parameters of the   the product register adding and registering the  recommended product when the recommended product displayed on the first display is selected4 Docket No. J-17-0310 (Paragraph [0036]; Paragraph [0037] “in addition to presenting targeted messages and/or content on one or more display devices, an interactive content system may also, or instead, be configured with input devices that may allow users (e.g., customers and/or cashiers) to select one or more items to be included in the transaction. Such an opportunity for item selection may be presented with a marketing /advertising message or content. The selection of one or more of such items may result in the selected item(s) being integrated into the transaction (i.e., added to the current sale.) For example, a display configured for viewing by the cashier (e.g., a display of POS terminal 152) may incorporate touch screen buttons or other inputs associated with an item that, when touched or otherwise activated, cause the interactive content system to send a Universal Product Code (UPC) of the item to the POS system”; Paragraph [0038]; Paragraph [0039] “an interactive content system and/or a POS system may be scanned by a scanner to enter items into a transaction”).  
However, Burke does not explicitly teach identify a recommended product based on information within the captured image; instruction to terminate the registration processing and initiate the settlement processing. 
Gerszberg, from the same field of endeavors, teaches identify a recommended product based on information within the captured image (Figure 2; Paragraph [0007] “present invention advantageously provides improved systems and methodologies for capturing and analyzing information related to consumer behavior and purchasing tendencies… The image analysis module may include a computer readable media storing computer-useable instructions and/or a central processing unit. The consumer characteristics may include at least one of consumer age, race, weight, and height, an article of clothing worn by the consumer, body temperature, amount of time spent in a location, travel path through a location or store departments visited within a location, time spent in proximity to a particular product, and/or the identification of a product considered but not purchased”; Paragraph [0016]; Abstract; Paragraph [0008] “include generating an advertisement based on the information in the customer information database”; Paragraph [0022] “utilization of the consumer information may include generating an advertisement”; Paragraph [0021] “Such consumer information or characteristics may include age, race, weight, gender, height, appearance,”).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Gerszberg into the teachings of Burke to teach determining information about a customer.

Borhan, from the same field of endeavors, teaches instruction to terminate the registration processing and initiate the settlement processing (Figure 1; Figure 3A; Figure 3B merchant concluding session or generating transaction receipt; Paragraph [0060] “the CSR may convey offers, coupons, recommendations, price comparisons, and/or the like, and may perform actions on behalf of the user, such as adding/removing items to the user's physical/virtual cart 151, applying/removing coupons to the user's purchases, searching for offers, recommendations, providing store maps, or store 3D immersion views (see, e.g., FIG. 5C), and/or the like… when the user is ready to checkout, the TVC may provide a checkout notification to the user's device and/or CSR device. The user may checkout using the user's virtual wallet app executing on the user device, or may utilize a communication mechanism (e.g., near field communication, card swipe, QR code scan, etc.) to provide payment information to the CSR device. Using the payment information, the TVC may initiate the purchase transaction(s) for the user, and provide an electronic receipt 162 to the user device and/or CSR device, 160. Using the electronic receipt, the user may exit the store 161 with proof of purchase payment” Paragraph [0098] “for the merchant to process order delivery and complete the order 352”; Paragraph [0221] “TVC may further retrieve the user's payment information 2528, including the user's preferred payment device or account, and/or the like, and may contact the user's issuer (and that of the merchant) 2529 in order to user when the transaction is completed 2530”)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Borhan into the teachings of Burke to teach transitioning from shopping to checkout.
One would be motivated to do so as to allow the transaction to be competed efficiently. 
Finally, please note that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” (MPEP 2111.04).

Regarding claim 7, Burke teaches A data processing method for a POS device, the data processing method comprising (Paragraph [0019] “Cashier 150 may be operating a POS system to facilitate the purchase of item 120 by customer 110. The POS system may include POS terminal 152 and scanner 154”; Figure 5; Figure 1; Paragraph [0025]; Paragraph [0023]): capturing an image of a customer in front of the POS device (Paragraph [0116] “additional inputs may be used in addition to, or instead of, POS data such as scanner data… Cameras may be used to capture images that an interactive content system may process in order to determine shopper transaction boundaries, identification of specific products being sold, customer facial recognition, customer queue length, the length of time a customer has been in the store, and/or any other data that may be obtained from an image”; Paragraph [0019] “Cashier 150 may be operating a POS system to facilitate the purchase of item 120 by customer ; identify a recommended product independent of an identity of the customer (Figure 1; Figure 5; Figure 6; Paragraph [0051] “message 401 having content regarding other items that may form a combination purchase when purchased with a "Cola Fizzy Pop" and a "Choco Bar" may be presented to a customer and/or cashier. Upon determining the message and the items associated with the message, the interactive content system may then determine that, from among such items, a hot dog is the most likely item to be purchased by a customer presented with an offer for any of the group of items. This determination may be made based on any available data, and may be based on ongoing processing of customer and/or transaction data”; Paragraph [0052]; Paragraph [0053];  Figure 2; Figure 3; Figure 4; Paragraph [0006]; Paragraph [0037] “on one or more display devices, an interactive content system may also, or instead, be configured with input devices that may allow users (e.g., customers and/or cashiers) to select one or more items to be included in the transaction. Such an opportunity for item selection may be presented with a marketing /advertising message or content… For example, a display configured for viewing by the cashier (e.g., a display of POS terminal 152) may incorporate touch screen buttons or other inputs associated with an item that, when touched or otherwise activated”; Paragraph [0045]; Paragraph [0119]-[0121]); executing registering processing to register a product by reading product identification information from the product (Paragraph [0019] “The POS system may include POS terminal 152 and scanner 154. Scanner 154 may detect bar code 122 and/or RF ID 124 or any other data associated with item 120. Scanner 154 may process the detected identifier or other identification data and transmit this identifier or data to POS terminal 152. Alternatively, scanner 154 may directly transmit any such detected identifier or other identification data to POS terminal 152”; Paragraph [0020] “Upon receiving the identifier or other identification data (which may include a time, location, and/or other parameters of the current transaction) for item 120, POS terminal 152 may perform typical POS terminal functions, such as determining and adding a price for item 120 to a total amount due, calculating tax, adjusting inventory data to reflect the purchase of item 120, etc”); displaying to the customer in front of the POS device the recommended product in a selectable manner on a first display of the POS device directed towards a front of the POS device (Figure 1; Figure 5; Figure 6; Paragraph [0051] “message 401 having content regarding other items that may form a combination purchase when purchased with a "Cola Fizzy Pop" and a "Choco Bar" may be presented to a customer and/or cashier. Upon determining the message and the items associated with the message, the interactive content system may then determine that, from among such items, a hot dog is the most likely item to be purchased by a customer presented with an offer for any of the group of items. This determination may be made based on any available data, and may be based on ongoing processing of customer and/or transaction data”; Paragraph [0052]; Paragraph [0053];  Figure 2; Figure 3; Figure 4; Paragraph [0006]; Paragraph [0037] “on one or more display devices, an interactive content system may also, or instead, be configured with input devices that may allow users (e.g., customers and/or cashiers) to select one or more items to be included in the transaction. Such an opportunity for item selection may be presented with a marketing /advertising message or content… For example, a display configured for viewing by the cashier (e.g., a display of POS terminal 152) may incorporate touch screen buttons or other inputs associated with an item that, when touched or otherwise activated”; Paragraph [0045]); adding and registering the recommended product when the recommended product is selected (Paragraph [0036]; Paragraph [0037] “in addition to presenting targeted messages and/or content on one or more display devices, an interactive content system may also, or instead, be configured with input devices that may allow users (e.g., customers and/or cashiers) to select one or more items to be included in the transaction. Such an opportunity for item selection may be presented with a marketing /advertising message or content. The selection of one or more of such items may result in the selected item(s) being integrated into the transaction (i.e., added to the current sale.) For example, a display configured for viewing by the cashier (e.g., a display of POS terminal 152) may incorporate touch screen buttons or other inputs associated with an item that, when touched or otherwise activated, cause the interactive content system to send a Universal Product Code (UPC) of the item to the POS system”; Paragraph [0038]; Paragraph [0039] “an interactive content system and/or a POS system may be configured to print out on paper or another physical medium UPC or bar codes that may be scanned by a scanner to enter items into a transaction”); displaying to the customer in front of the POS device a location of the selected product in a store at which the POS device is located or delivery processing for the selected customer on the first display device of the POS device (Paragraph [0045] “Any of options 220, 230, 240, 250, and 260 may be selected by a customer, cashier, or other user, and the associated item may be added to the transaction without the actual item being scanned by a scanner… selection of any of options 220, 230, 240, 250, and 260 may trigger an order to ship (e.g., mail or via package delivery service) the selected item to the customer. Note that any means allowing a user (e.g., a customer or cashier) to add one or more item(s) to a transaction without actually having to have the item present at a POS system are contemplated by the disclosure.”; Figure 1; Figure 2; Paragraph [0042] “Message 201 may be presented to a customer and/or a cashier upon detection by an interactive content system of the scanning of a particular item. Note that message 201 may be presented on any type of display, including any disclosed herein, and may be presented on multiple display viewable by multiple users, including customers and cashiers”; paragraph [0006] “The message may be presented on one or more displays that may be oriented for viewing by the customer, the cashier, or both. The customer may select items directly on such a display, or a cashier may include such items in the transaction at the direction of the customer”); receiving on a second display of the POS device and from a store clerk in back of the POS device an instruction and initiate settlement processing (Figure 1; Paragraph [0006] “The message may be presented on one or more displays that may be oriented for viewing by the customer, the cashier, or both”; Paragraph [0035] “one of display 132 and display 134, or an additional display, may be located or configured for ease of viewing by cashier 150. Such a configuration may be desired so that cashier 150 may be aware of the marketing or advertising message and other information that is being presented to customer 110… Note that display 132 and display 134 may be both configured for viewing by customer 110, and a third display, such as a display configured on POS display devices, and any number and type of display devices, are contemplated as within the scope of the present disclosure”) and a user traveling to the location of the product (“This may facilitate the transaction by allowing the item to be purchased and paid for without the customer or the cashier interrupting the flow of the transaction to physically obtain the item and bring it to a POS system. The customer may then retrieve the additional item on the way out of the store. In an alternative embodiment, selection of any of options 220, 230, 240, 250, and 260 may trigger an order to ship (e.g., mail or via package delivery service) the selected item to the customer” (see paragraph [0045])); and execute the settlement processing (Figure 2 depicting the running total of the products to be purchased on the right side; Paragraph [0006] “as items are scanned at a point of sale system, item data may be provided to an interactive content system that uses such data to generate or determine one or more potential messages that may be presented to a customers”; Paragraph [0020] “POS terminal 152 and scanner 154 …Upon receiving the identifier or other identification data… for item 120, POS terminal 152 may perform typical POS terminal functions, such as determining and adding a price for item 120 to a total amount due, calculating tax, adjusting inventory data to reflect the purchase of item 120, etc”; Paragraph [0119]; Paragraph [0121]; Figure 8; Paragraph [0020] “Upon receiving the identifier or other identification data (which may include a time, location, and/or other parameters of the current transaction) for item 120, POS terminal 152 may perform typical POS terminal functions, such as determining and adding a price for item 120 to a total amount due, calculating tax, .   However, Burke does not explicitly teach analyzing the captured image to identify a recommended product independent of an identity of the customer; instruction to terminate the registration processing and initiate the settlement processing.
Gerszberg, from the same field of endeavors, teaches analyzing the captured image to identify a recommended product independent of an identity of the customer (Figure 2; Paragraph [0007] “present invention advantageously provides improved systems and methodologies for capturing and analyzing information related to consumer behavior and purchasing tendencies… The image analysis module may include a computer readable media storing computer-useable instructions and/or a central processing unit. The consumer characteristics may include at least one of consumer age, race, weight, and height, an article of clothing worn by the consumer, body temperature, amount of time spent in a location, travel path through a location or store departments visited within a location, time spent in proximity to a particular product, and/or the identification of a product considered but not purchased”; Paragraph [0016]; Abstract; Paragraph [0008] “include generating an advertisement based on the information in the customer information database”; Paragraph [0022] “utilization of the consumer information may include generating an advertisement”; Paragraph [0021] information or characteristics may include age, race, weight, gender, height, appearance,”).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Gerszberg into the teachings of Burke to teach determining information about a customer.
One would be motivated to do so as to more accurately analyses customer needs and purchase patterns. Thus making recommendations more suitable for a particular client. 
Borhan, from the same field of endeavors, teaches instruction to terminate the registration processing and initiate the settlement processing (Figure 1; Figure 3A; Figure 3B merchant concluding session or generating transaction receipt; Paragraph [0060] “the CSR may convey offers, coupons, recommendations, price comparisons, and/or the like, and may perform actions on behalf of the user, such as adding/removing items to the user's physical/virtual cart 151, applying/removing coupons to the user's purchases, searching for offers, recommendations, providing store maps, or store 3D immersion views (see, e.g., FIG. 5C), and/or the like… when the user is ready to checkout, the TVC may provide a checkout notification to the user's device and/or CSR device. The user may checkout using the user's virtual wallet app executing on the user device, or may utilize a communication mechanism (e.g., near field communication, card swipe, QR code scan, etc.) to provide payment information to the CSR device. Using the payment information, the TVC may initiate the purchase transaction(s) for the user, and provide an electronic receipt 162 to the user device and/or CSR device, 160. Using the electronic receipt, the user may exit the store 161 with proof of purchase payment” Paragraph [0098] “for the merchant to process order delivery and complete the order 352”; Paragraph [0221] “TVC may further retrieve the user's payment information 2528, including the user's preferred payment device or account, and/or the like, and may contact the user's issuer (and that of the merchant) 2529 in order to process the transaction. TVC may send a confirmation to the user when the transaction is completed 2530”)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Borhan into the teachings of Burke to teach transitioning from shopping to checkout.
One would be motivated to do so as to allow the transaction to be competed efficiently. 
Finally, please note that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” (MPEP 2111.04).

Regarding claim 9, Burke does not explicitly teach wherein the generated image data includes an attribute of the customer, and the attribute comprises at least one of gender, age, or fashion of the customer.  
Gerszberg, from the same field of endeavors, teaches wherein the generated image data includes an attribute of the customer, and the attribute comprises at least one of gender, age, or fashion of the customer (Figure 2; Paragraph [0007] “present invention advantageously provides improved systems and methodologies for capturing and analyzing information related to consumer behavior and purchasing readable media storing computer-useable instructions and/or a central processing unit. The consumer characteristics may include at least one of consumer age, race, weight, and height, an article of clothing worn by the consumer, body temperature, amount of time spent in a location, travel path through a location or store departments visited within a location, time spent in proximity to a particular product, and/or the identification of a product considered but not purchased”; Paragraph [0016]).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Gerszberg into the teachings of Burke to teach determining information about a customer.
One would be motivated to do so as to more accurately analyses customer needs and purchase patterns. Thus making recommendations more suitable for a particular client. 

Regarding claim 13, Burke does not explicitly teach wherein the first display is configured toFirst named inventor: Takahiro MatsuiPage 5 Serial no. 15/763,572 Filed 03/27/2018display a previously registered address associated with the customer in a selectable manner.  
Borhan, from the same field of endeavors, teaches wherein the first display is configured toFirst named inventor: Takahiro MatsuiPage 5 Serial no. 15/763,572 Filed 03/27/2018display a previously registered address associated with the customer in a selectable manner (“Paragraph [0098] “the consumer may view the receipt and select shipping method 351, for the merchant to process order delivery and complete the order 352”; Figure 3C; Paragraph [0110] “upon the consumer completing the payment transaction, the CSR may generate a sales receipt 447, showing the and the consumer may elect to either pick up the purchased item in store 445a, or ship the purchased item to a previously stored address 445b”; Paragraph [0263]; Paragraph [0269] “in response to obtaining the product data, the merchant server may generate, e.g., 3816, checkout data to provide for the PoS client. In some embodiments, such checkout data, e.g., 3817, may be embodied, in part, in a HyperText Markup Language ("HTML") page including data for display, such as product detail, product pricing, total pricing, tax information, shipping information”; Figure 38; Paragraph [0058]; Figure 2A; Figure 2B; Paragraph [0054] “a consumer may operate a mobile device… Upon being notified that a consumer is present in-store, the merchant may provide a mobile user interface (UI) to the consumer to assist the consumer's shopping experience”; Paragraph [0059] “the virtual wallet app executing on the user device”).3 Docket No. J-17-0310 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Borhan into the teachings of Burke to teach displaying and delivery information.
One would be motivated to do so as to allow a customer more flexibility with their purchase. Additionally, this provides a faster checkout if a user doesn’t wish to pick out the items. 

Regarding claim 14, Burke does not explicitly teach wherein the first display is configured to prompt the customer to enter a delivery address in response to the customer selecting the recommended product. 
wherein the first display is configured to prompt the customer to enter a delivery address in response to the customer selecting the recommended product (Paragraph [0098] “the consumer may view the receipt and select shipping method 351, for the merchant to process order delivery and complete the order 352”; Figure 3C; Paragraph [0110] “upon the consumer completing the payment transaction, the CSR may generate a sales receipt 447, showing the purchase item and transaction amount paid. In one implementation, the CSR may send the sales receipt to the consumer wallet (e.g., via wallet push message system, etc.), and the consumer may elect to either pick up the purchased item in store 445a, or ship the purchased item”; Paragraph [0263]; Paragraph [0269] “data for display, such as product detail, product pricing, total pricing, tax information, shipping information, offers, discounts, rewards, value-added service information, etc., and input fields to provide payment information to process the purchase transaction, such as account holder name, account number, billing address, shipping address, tip amount, etc”; Figure 38; Paragraph [0058]; Figure 2A; Figure 2B; Paragraph [0054] “a consumer may operate a mobile device… Upon being notified that a consumer is present in-store, the merchant may provide a mobile user interface (UI) to the consumer to assist the consumer's shopping experience”; Paragraph [0059] “the virtual wallet app executing on the user device”).3 Docket No. J-17-0310 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Borhan into the teachings of Burke to teach displaying and inputting delivery information.


Regarding claim 15, Burke further teaches further comprising executing settlement processing for the registered product (Figure 2 depicting the running total of the products to be purchased on the right side; Paragraph [0006] “as items are scanned at a point of sale system, item data may be provided to an interactive content system that uses such data to generate or determine one or more potential messages that may be presented to a customers”; Paragraph [0020] “POS terminal 152 and scanner 154 …Upon receiving the identifier or other identification data… for item 120, POS terminal 152 may perform typical POS terminal functions, such as determining and adding a price for item 120 to a total amount due, calculating tax, adjusting inventory data to reflect the purchase of item 120, etc”; Paragraph [0119]; Paragraph [0121]; Figure 8; Paragraph [0020] “Upon receiving the identifier or other identification data (which may include a time, location, and/or other parameters of the current transaction) for item 120, POS terminal 152 may perform typical POS terminal functions, such as determining and adding a price for item 120 to a total amount due, calculating tax, adjusting inventory data to reflect the purchase of item 120, etc. POS terminal 152 may also determine and/or track transaction data and item parameters, such as determine a time, location, item price, item weight, item category or classification, item quantity, codes and/or quantities of other items already scanned, current transaction total cost, customer identification, cashier identification, retail outlet identification, POS terminal , wherein displaying the recommended product comprises displaying the recommended product after starting the settlement processing or after starting the registering of the product (Figure 5; Paragraph [0006] “as items are scanned at a point of sale system, item data may be provided to an interactive content system that uses such data to generate or determine one or more potential messages that may be presented to a customers… A group of one or more other items that may be suggested to the customer for purchase may be associated with each message…The message may be presented on one or more displays that may be oriented for viewing by the customer, the cashier, or both. The customer may select items directly on such a display, or a cashier may include such items in the transaction at the direction of the customer”; Paragraph [0020] “POS terminal 152 and scanner 154 …Upon receiving the identifier or other identification data… for item 120, POS terminal 152 may perform typical POS terminal functions, such as determining and adding a price for item 120 to a total amount due, calculating tax, adjusting inventory data to reflect the purchase of item 120, etc”; Paragraph[0119]; Paragraph [0121]).  

Regarding claim 16, Burke does not explicitly teach further comprising displaying a screen indicating a location of the selected product.
Borhan, from the same field of endeavors, teaches further comprising displaying a screen indicating a location of the selected product (Figure 2C; Paragraph [0074] “the TVC may obtain the query result including the consumer loyalty offers profile (e.g., loyalty points with the merchant, with related merchants, product , locations of such items”; Paragraph [0080]; Paragraph [0082] “the location information included in the message 227 may be used to provide a store map, and directions to find the product item in the store floor plan (e.g., see FIG. 5B)”; Figure 4E; Figure 4K; Figure 5A; Figure 5B; Paragraph [0114]; Paragraph[0213]; Paragraph [0214]; Paragraph [0215]; Paragraph [0219] “TVC may then determine (or may receive from the sale's representative) at least one product and/or service to recommend to the user 2507, based on the user's profile, shopping cart, scanned item, and/or the like. TVC may then determine the location of the recommended product and/or service 2508, and may use the user's location and the location of the recommended product and/or service to generate a map from the user's location to the recommended product and/or service 2509. TVC may then send the recommended product and/or service, along with the generated map, to the user 2510, so that the user may find its way to the recommended product and add it to a shopping cart if desired”; Paragraph [0095] “Continuing on with FIG. 3B, the CSR may retrieve and recommend a list of complementary items to the consumer (e.g., items that are close to the consumer's location in-store, items that are related to consumer's previously viewed/purchased items, items that are related to the consumer's indicated shopping assistance request at 326, etc.). Upon consumer submitting an indication of interests 328 in response to the CSR recommended items, the CSR may determine a type of the shopping assistance request 329… Upon consumer submitting an indication of interests 328 in response to the CSR recommended items, the CSR may determine a type of the shopping assistance request 329”; Paragraph [0054] “a consumer may operate a mobile device… interface (UI) to the consumer to assist the consumer's shopping experience”).3 Docket No. J-17-0310 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Borhan into the teachings of Burke to teach displaying a location of a product.
One would be motivated to do so as to “to facilitate a consumer to quickly locate their desired products in-store” (see paragraph [0165] of Borhan)

Regarding claim 17, Burke further teaches delivery processing for the selected product when the recommended product being displayed is selected by the customer (Paragraph [0045] “Any of options 220, 230, 240, 250, and 260 may be selected by a customer, cashier, or other user, and the associated item may be added to the transaction without the actual item being scanned by a scanner… selection of any of options 220, 230, 240, 250, and 260 may trigger an order to ship (e.g., mail or via package delivery service) the selected item to the customer. Note that any means allowing a user (e.g., a customer or cashier) to add one or more item(s) to a transaction without actually having to have the item present at a POS system are contemplated by the disclosure.”; Figure 1; Figure 2).  However, Burke does not explicitly teach further comprising displaying an input screen for delivery processing.
Borhan, from the same field of endeavors, teaches a display for displaying an input screen for delivery processing (Paragraph [0098] “the consumer may view the receipt and select shipping method 351, for the merchant to process order delivery and complete the order 352”; Figure 3C; Paragraph [0110] “upon the consumer completing the payment transaction, the CSR may generate a sales receipt 447, showing the purchase item and transaction amount paid. In one implementation, the CSR may send the sales receipt to the consumer wallet (e.g., via wallet push message system, etc.), and the consumer may elect to either pick up the purchased item in store 445a, or ship the purchased item to a previously stored address 445b”; Paragraph [0263]; Paragraph [0269] “in response to obtaining the product data, the merchant server may generate, e.g., 3816, checkout data to provide for the PoS client. In some embodiments, such checkout data, e.g., 3817, may be embodied, in part, in a HyperText Markup Language ("HTML") page including data for display, such as product detail, product pricing, total pricing, tax information, shipping information, offers, discounts, rewards, value-added service information, etc., and input fields to provide payment information to process the purchase transaction, such as account holder name, account number, billing address, shipping address, tip amount, etc”; Figure 38; Paragraph [0058]; Figure 2A; Figure 2B; Paragraph [0054] “a consumer may operate a mobile device… Upon being notified that a consumer is present in-store, the merchant may provide a mobile user interface (UI) to the consumer to assist the consumer's shopping experience”; Paragraph [0059] “the virtual wallet app executing on the user device”).3 Docket No. J-17-0310 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Borhan into the teachings of Burke to teach displaying and inputting delivery information.


Regarding claim 18, Burke does not explicitly teach further comprising displaying a previously registered address associated with the customer in a selectable manner.
Borhan, from the same field of endeavors, teaches further comprising displaying a previously registered address associated with the customer in a selectable manner (“Paragraph [0098] “the consumer may view the receipt and select shipping method 351, for the merchant to process order delivery and complete the order 352”; Figure 3C; Paragraph [0110] “upon the consumer completing the payment transaction, the CSR may generate a sales receipt 447, showing the purchase item and transaction amount paid. In one implementation, the CSR may send the sales receipt to the consumer wallet (e.g., via wallet push message system, etc.), and the consumer may elect to either pick up the purchased item in store 445a, or ship the purchased item to a previously stored address 445b”; Paragraph [0263]; Paragraph [0269] “in response to obtaining the product data, the merchant server may generate, e.g., 3816, checkout data to provide for the PoS client. In some embodiments, such checkout data, e.g., 3817, may be embodied, in part, in a HyperText Markup Language ("HTML") page including data for display, such as product detail, product pricing, total pricing, tax information, shipping information”; Figure 38; Paragraph [0058]; Figure 2A; Figure 2B; Paragraph [0054] “a consumer may operate a mobile device… Upon being notified that interface (UI) to the consumer to assist the consumer's shopping experience”; Paragraph [0059] “the virtual wallet app executing on the user device”).3 Docket No. J-17-0310 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Borhan into the teachings of Burke to teach displaying and delivery information.
One would be motivated to do so as to allow a customer more flexibility with their purchase. Additionally, this provides a faster checkout if a user doesn’t wish to pick out the items. 

Regarding claim 19, Burke does not explicitly teach further comprising prompting the customer to enter a delivery address in response to the customer selecting the recommended product.
Borhan, from the same field of endeavors, teaches further comprising prompting the customer to enter a delivery address in response to the customer selecting the recommended product (Paragraph [0098] “the consumer may view the receipt and select shipping method 351, for the merchant to process order delivery and complete the order 352”; Figure 3C; Paragraph [0110] “upon the consumer completing the payment transaction, the CSR may generate a sales receipt 447, showing the purchase item and transaction amount paid. In one implementation, the CSR may send the sales receipt to the consumer wallet (e.g., via wallet push message system, etc.), and the consumer may elect to either pick up the purchased item in store 445a, or ship the purchased item”; Paragraph [0263]; Paragraph [0269] “data for display, such as and input fields to provide payment information to process the purchase transaction, such as account holder name, account number, billing address, shipping address, tip amount, etc”; Figure 38; Paragraph [0058]; Figure 2A; Figure 2B; Paragraph [0054] “a consumer may operate a mobile device… Upon being notified that a consumer is present in-store, the merchant may provide a mobile user interface (UI) to the consumer to assist the consumer's shopping experience”; Paragraph [0059] “the virtual wallet app executing on the user device”).3 Docket No. J-17-0310 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Borhan into the teachings of Burke to teach displaying and inputting delivery information.
One would be motivated to do so as to allow a customer more flexibility with their purchase. Additionally, this provides a faster checkout if a user doesn’t wish to pick out the items. 

Regarding claim 20, Burke further teaches wherein identifying the recommended product comprises using information of the registered product (Figure 1; Figure 5; Figure 6; Paragraph [0051] “message 401 having content regarding other items that may form a combination purchase when purchased with a "Cola Fizzy Pop" and a "Choco Bar" may be presented to a customer and/or cashier. Upon determining the message and the items associated with the message, the interactive content system may then determine that, from among such items, a hot dog is the most likely item to be purchased by a customer presented with an offer for any of the group of items. This determination may be made based on any available data, and may be based on ongoing processing of customer and/or transaction data”; Paragraph [0052]; Paragraph [0053];  Figure 2; Figure 3; Figure 4; Paragraph [0006]; Paragraph [0037] “on one or more display devices, an interactive content system may also, or instead, be configured with input devices that may allow users (e.g., customers and/or cashiers) to select one or more items to be included in the transaction. Such an opportunity for item selection may be presented with a marketing /advertising message or content… For example, a display configured for viewing by the cashier (e.g., a display of POS terminal 152) may incorporate touch screen buttons or other inputs associated with an item that, when touched or otherwise activated”; Paragraph [0045]; Paragraph [0119]-[0121]).  

Regarding claim 21, Burke does not explicitly teach wherein identifying the recommended product comprises identifying the recommended product based on at least one of gender, age, or fashion of the customer.
Gerszberg, from the same field of endeavors, teaches wherein identifying the recommended product comprises identifying the recommended product based on at least one of gender, age, or fashion of the customer r (Figure 2; Paragraph [0007] “present invention advantageously provides improved systems and methodologies for capturing and analyzing information related to consumer behavior and purchasing tendencies… The image analysis module may include a computer readable media storing computer-useable instructions and/or a central processing unit. The consumer characteristics may include at least one of consumer age, race, weight, and height, an article of clothing worn by the consumer, body temperature, amount of time spent in a location, travel path through a location or store departments visited within a location, time spent in proximity to a particular product, and/or the identification of a product considered but not purchased”; Paragraph [0016]; Abstract; Paragraph [0008] “include generating an advertisement based on the information in the customer information database”; Paragraph [0022] “utilization of the consumer information may include generating an advertisement”; Paragraph [0021] “Such consumer information or characteristics may include age, race, weight, gender, height, appearance,”).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Gerszberg into the teachings of Burke to teach determining information about a customer.
One would be motivated to do so as to more accurately analyses customer needs and purchase patterns. Thus making recommendations more suitable for a particular client. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 9, and 13-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WHITNEY POFFENBARGER/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627